                                                              FILED
                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                                                            AUG 2 6 2019
                         Norfolk Division

                                                        CLERK. US DiSTRlCT COURT
WILLIAM COOPER,                                                      K. VA


               Plaintiff,

V.                                        ACTION NO. 2;18cv534


ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                            FINAL ORDER


     Pro se Plaintiff William Cooper ("Cooper") brought this action

seeking judicial review of the Social Security Administration's

decision to withhold his full monthly benefit and deny him back

payments in order to recover overpayments Cooper received as a result

of a previous fraudulent claim.

     This matter was referred to a United States Magistrate Judge,

pursuant to the provisions of 28 U.S.C. §§ 636(b)(1)(B) and (C) and

Rule 72(b) of the Federal Rules of Civil Procedure, as well as Rule

72 of the Local Rules of the United States District Court for the


Eastern District of Virginia, for a report and recommendation.       The

Report and Recommendation of the Magistrate Judge was filed on July

16, 2019, recommending that the Court deny Cooper's Motion for Leave

to Amend his Complaint (ECF No. 9) as futile, grant the Government's

Motion to Dismiss (ECF No. 12) for lack of jurisdiction and dismiss
the case without prejudice.   By copy of the Report and Recommendation,

each party was advised of the right to file written objections to the

findings and recommendations made by the Magistrate Judge.          No

objections were filed by either party and the time for filing said

objections has expired.

     Having reviewed the record, and finding no error, the Court

hereby ADOPTS the findings and recommendations set forth in the Report

and Recommendation of the United States Magistrate Judge filed on July

16, 2019.   Therefore, Plaintiff's Motion for Leave to Amend his

Complaint (ECF No. 9) is DENIED, Defendant's Motion to Dismiss (ECF

No. 12) is GRANTED, and the case is DISMISSED WITHOUT PREJUDICE.

     Plaintiff is ADVISED that he may appeal from this Final Order

by forwarding a written notice of appeal to the Clerk of the United

States District Court, United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510.   Said written notice must be received by the

Clerk within sixty (60) days from the date of this Final Order.

     The Clerk shall forward a copy of this Final Order to Plaintiff

and to counsel of record for the Defendant.




                                                 /s/
                                     Mark S. Davis
                                     United States District Judge
Norfolk, Virginia
August     , 2019
